I am of the opinion that under the language of this act its constitutionality is presented here for determination. Upon consideration of the act and its purpose, I am unable to see that the comparatively small margin of difference in population bears any reasonable relation to the purpose sought to be accomplished, and that the classification was fixed merely arbitrarily, and that the act, guised as a general law, is in fact a local law within the influence of the rule announced in Reynolds v. Collier, 204 Ala. 38, 85 So. 465.
I therefore concur in the result. *Page 304